Citation Nr: 1500877	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a February 2011 rating decision issued by the Regional Office (RO) in Pittsburgh, Pennsylvania. 

In March 2013, the Veteran testified at a Video Conference hearing before the undersigned.  A transcript of the hearing is of record.

Since medical evidence shows that the Veteran has been diagnosed with anxiety and depression, the issue on appeal has been broadened to include service connection for any acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal.  A review of the documents in such file reveals the March 2013 hearing transcript and VA treatment records from January 2013 to February 2014.  All other documents, to include those in the Veterans Benefits Management System file, are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDING OF FACT

The probative evidence of record shows that the claimed PTSD is not related to an in-service stressor, and any acquired psychiatric disorder is not related to service.  A psychosis was not compensably disabling within one year of separation from service.




CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, anxiety disorder and depression, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In October 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was readjudicated in April 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In November 2010, VA provided the Veteran with a VA examination, which the Board finds adequate since the examiner reviewed the claims file, conducted a thorough examination of the Veteran and provided well-supported conclusions.  

At the March 2013 Board hearing, testimony was elicited by the representative and the Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  See 38 C.F.R. § 3.103(c)(2) (2014).  

The Board notes that while the Virtual VA file contains relevant VA treatment records which postdate the April 2012 statement of the case and fall outside the scope of an April 2013 waiver of RO consideration, because they are essentially redundant of the evidence already considered by the RO, there is no prejudice to the Veteran.

Legal Principles and Analysis

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder and depression.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in qualifying service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125 (2014).

The Veteran's lay testimony alone may establish the occurrence of a claimed combat-related stressor if the evidence establishes that the Veteran engaged in combat with the enemy, there is an absence of clear and convincing evidence to the contrary, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(2) .

Under 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Posttraumatic Stress Disorder

The Veteran claims that he experienced a number of stressors while in service, some of which relate to combat and some of which relate to fear of hostile military or terrorist activity.  In light of the fact that the Veteran's DD-214 shows receipt of a Bronze Star with Valor, the combat-related stressor is conceded.  For the foregoing reasons, however, the Board finds that entitlement to service connection for PTSD is not warranted.

At a November 2010 VA examination, a VA psychologist opined that the Veteran did not exhibit the full constellation of clinical symptoms required for a diagnosis of PTSD, adding that the Veteran had been able to maintain gainful employment over the years - and remained fully employable - and that his current symptoms would not have a significant impact on his employability because he is able to tolerate the stress and interpersonal interactions inherent in any employment setting.  She diagnosed the Veteran with only mild anxiety disorder, not otherwise specified, and opined that it was unrelated to service.

A February 2011 VA treatment record shows that the Veteran referred himself to a behavioral health evaluation where another VA staff psychologist, after reviewing the Veteran's symptoms and history in detail, diagnosed him with only anxiety disorder.

A March 2011 VA mental health note shows that a certified registered nurse practitioner evaluated the Veteran for PTSD but, after considering his reported history and current complaints, she ruled out PTSD and diagnosed only anxiety disorder.  Subsequent VA treatment records show regular individual mental health treatment with this nurse.  Significantly, those records, which often include a comprehensive review of the Veteran's symptoms and medical history, fail to show a diagnosis of PTSD.

In April 2011, the Veteran was again evaluated for PTSD after a referral from a counselor who administered group therapy that the Veteran attended.  After a thorough two-hour interview, a number of psychometric tests, and a review of the Veteran's medical records, another examiner also determined that the Veteran did not report a full constellation of PTSD symptoms.  The examiner instead opined that his symptoms were consistent with anxiety disorder and depressive disorder not otherwise specified, and emphasized that he exhibited "relatively high overall functioning."  The evaluation was conducted by a VA psychology intern with an M.A. and endorsed by a VA clinical psychologist with a Ph.D.

In January 2013, the Veteran underwent an evaluation at the Center for Treatment of Addictive Disorders for an initial assessment of treatment for problematic alcohol use.  After a review of the Veteran's mental health history, current symptoms, and substance-related issues, the examiner assessed him with alcohol dependence.  While the examination was not specifically intended to evaluate PTSD, the report shows that the examiner considered a wide range of psychiatric symptoms and in particular noted the Veteran's belief that he suffers from PTSD.  No diagnosis of PTSD was noted.  The evaluation was completed by a VA psychology intern with a Ph.D. and co-signed by a VA psychologist with a Ph.D.

In support of his claim, the Veteran cites a number of group and individual therapy counseling records, dated from September 2010 to April 2013, some of which show assessments of PTSD by a counselor whose credentials include a Master's degree in social work and a license in graduate social work.  While the Veteran may argue that the social worker is a medical professional and therefore his diagnosis of PTSD is presumed to be based of the DSM-IV, and thus adequate for VA purposes, the Board finds this argument overwhelmed by the numerous contrary medical opinions.  See Cohen, 10 Vet. App. at 130; see also 38 C.F.R. § 4.125.  A review of the counseling notes, which are generally brief, suggests that any individual therapy is rather informal.  Indeed, at the March 2013 hearing, the Veteran explained that typically, a few hours prior to the group therapy sessions, the counselor makes himself available such that "anybody that needs any independent help for an hour, or half hour, or that thing can sit with him and resolve some issues they might have."  There is no indication that the counselor has reviewed, or has access to, the Veteran's medical records.

To the extent the social worker's apparent diagnosis of PTSD may be construed as medical evidence of a nexus, his opinion is greatly outweighed by the November 2010 VA examiner's opinion given that the VA examiner is a clinical psychologist and there is no indication that the social worker reviewed the Veteran's claims file or service treatment records.  While the Veteran is competent to report symptoms of PTSD, diagnosing such a complex disorder and linking it to a stressor is outside the scope of his lay competence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The overwhelming weight of the most probative evidence is to the point that the Veteran does not meet the diagnostic criteria for a finding of PTSD.  As such, service connection is not in order.

Acquired Psychiatric Disorders

Similarly, while the Veteran has been diagnosed with an anxiety disorder, depressive disorder and alcohol dependence, there is no competent medical evidence linking them to service.  The November 2010 VA examiner opined that his mild anxiety disorder was unrelated to service and there was no indication in the April 2011 evaluation that the Veteran's depression was related to service.  As above, while the Veteran is competent to report symptoms of acquired psychiatric disorders, diagnosing such a complex disorder and linking it to service, is outside the scope of his lay competence.  Jandreau, 492 F.3d at 1372.  Again, service treatment records are negative for complaints or treatment for acquired psychiatric disorders and entrance and separation examinations note normal psychiatric functioning.

As to the Veteran's alcohol dependence, compensation will not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999).  Thus, to the extent the present appeal encompasses such a claim, service connection cannot be granted on that basis.

Finally, a psychosis was not compensably disabling within one year of separation from service.  38 C.F.R. §§  3.307, 3.309.  The Veteran's wife alleged in a January 2012 statement that a few weeks after leaving service, the Veteran became startled by fireworks.  The Veteran repeated this assertion at the March 2013 hearing.  To the extent the Veteran may allege that such behavior constitutes a psychosis, the nearly 40 years separating this alleged incident and the first documented medical treatment for a psychiatric disorder undermine the credibility of these statements.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  For the same reason, there is insufficient evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


